


117 HR 1883 IH: Protect America First Act
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1883
IN THE HOUSE OF REPRESENTATIVES

March 12, 2021
Mrs. Greene of Georgia introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security, Ways and Means, Intelligence (Permanent Select), Foreign Affairs, Armed Services, Energy and Commerce, House Administration, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To enact a moratorium on immigration, build the wall, prioritize securing the Southern border, repeal certain Executive orders which endanger the security of the United States, re-assert a zero-tolerance immigration policy, ensure the safe return of unaccompanied alien children, reduce human trafficking, deport criminal aliens, and end chain migration.


1.Short title; table of contents; severability; definitions
(a)This Act may be cited as the Protect America First Act. (b)Table of contentsThe table of contents of this Act are as follows:

Sec. 1. Short title; table of contents; severability; definitions.
Sec. 2. Purpose.
Sec. 3. Findings. 
Sec. 4. Sense of Congress.
Sec. 5. Reduced removal period for aliens ordered removed.
Sec. 6. Temporary immigration moratorium; expedited deportation.
Sec. 7. ICE detention of violent aliens.
Sec. 8. No Federal funding for “Sanctuary Cities”.
Sec. 9. Empowering local law enforcement to ensure immigration security.
Sec. 10. Build the wall.
Sec. 11. Re-asserting zero-tolerance immigration policy.
Sec. 12. Repeal of certain Executive orders signed after January 19, 2021.
Sec. 13. Rescinding Deferred Action for Childhood Arrivals (DACA) and Deferred Action for Parental Accountability (DAPA).
Sec. 14. Prohibition of financial aid to Mexico, Central American, and South American countries.
(c)SeverabilityIf any provision of this Act, or the application of such provision to any person or circumstance, is held invalid, the remainder of this Act, and the application of such provision to other persons not similarly situated or to other circumstances, shall not be affected by such invalidation. (d)DefinitionsIn this Act:
(1)Alien refers to anyone who is not a citizen or a national of the United States as defined in the Immigration and Nationality Act (INA) 101(a)(3), 8 U.S.C. 1101(a)(3). (2)Inadmissible Alien refers to any alien who is ineligible to receive visas or be lawfully admitted to the United States.
(3)Central American country is defined as any of the following countries: Guatemala, Belize, El Salvador, Honduras, Nicaragua, Costa Rica, and Panama. (4)South American country is defined as any of the following countries: Brazil, Argentina, Peru, Columbia, Bolivia, Venezuela, Chile, Paraguay, Ecuador, Guyana, Uruguay, Suriname, and French Guiana.
2.PurposeIt is the purpose of this Act to cease all foreign immigration to the United States for a period of four years until the border is secured and Americans can return to work. It is also the purpose of this Act to repeal certain Executive orders which endanger the security of the United States, re-assert a zero-tolerance immigration policy, ensure the safe return of unaccompanied alien children, reduce human trafficking, deport criminal aliens, and end chain migration. 3.FindingsCongress finds the following:
(1)The Constitution gives Congress absolute power to create a uniform rule of naturalization under Article I, Section 8, Clause 4. (2)Between 2013 and 2014, the number of unaccompanied children apprehended at the border increased nearly 80 percent, from 38,759 in fiscal year 2013 (October 2012–September 2013) to 68,541 in fiscal year 2014 (October 2013–September 2014).
(3)The New York Times concluded that the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (Public Law 110–457, hereafter Wilberforce Act) enacted during the transition to the Obama administration was at the root of the calamitous flow of unaccompanied minors to the Nation’s southern border in 2014. (4)According to Cable News Network (CNN), the Wilberforce Act contributed to the surge of child migrants from Central America by preventing the United States from sending the children back without an asylum hearing.
(5)According to then-Presidential Candidate Biden, it is a moral failing when children are locked away in overcrowded detention centers. (6)According to the Los Angeles Times, President Obama’s Administration, under the leadership of Vice President Joe Biden, Homeland Security Secretary Jeh Johnson and Deputy Secretary Alejandro Mayorkas, built the overcrowded detention centers (so-called cages).
(7)President Biden has made the following actions concerning immigration: (A)Revoked President Trump’s travel ban (Executive Order 13780) and allowed visa processing to begin again.
(B)Stopped all construction of a Southern border wall and started the process to redirect the funds appropriated for building a border wall. (C)Given Federal agencies the power to completely overhaul President Trump’s immigration policies (Executive Order 13993).
(D)Declared that Federal agents can no longer deputize local law enforcement to assist at the border when they are overwhelmed (Executive Order 13993). (E)Directed the Department of Homeland Security to preserve and fortify DACA.
(F)Directed the Department of Homeland Security to expand pathways for individuals from the Northern Triangle to enter the United States, including by chain migration, and reintroduces catch and release immigration practices (Executive Order 14010). (G)Stopped President Trump’s efforts to halt immigration in order to slow the spread of COVID–19 (Executive Order 14010).
(H)Targeted President Trump’s Migration Protection Protocols for probable recission so that asylum seekers can enter more easily (Executive Order 14010). (8)President Trump supported deporting all undocumented immigrants (inadmissible aliens) and called for an end to unnaturalized birthright citizenship in the United States.
(9)According to the BBC, border detentions significantly increased under the Trump Administration. 4.Sense of CongressIt is the sense of Congress that:
(1)The legal immigration system of the United States should be curtailed to those that can contribute not only economically but have demonstrated respect for this Nation’s culture and rule of law. (2)America’s borders must be defended, and illegal immigration must be stopped without exception.
(3)A measure of a country’s greatness is the value recognized in being a citizen. As such, America cannot tarnish the citizenship designation by rewarding those who fail to follow the laws at the expense of those who do. (4)Amnesty must be rejected in all forms.
(5)Unnaturalized birthright citizenship—which actively encourages hostile interests to undermine the legitimacy of democratic self-governance by engaging in subversive birth tourism and chain migration—is contrary to the intent of the 14th Amendment to the Constitution. (6)Federally imposed refugee resettlement programs should be rejected due both to disruption to local communities and the corruption rampant within these programs.
5.Reduced removal period for aliens ordered removedTitle 8 U.S.C. 1231(a)(1)(A) is amended by striking 90 days and inserting 30 days. 6.Temporary immigration moratorium; expedited deportationTitle 8, United States Code, is amended by adding at the end the following new section:

1383.Temporary Moratorium of Immigration; Rapid Deportation
(a)Notwithstanding any other provision of law, following the date of enactment of this Act, any alien who unlawfully enters the United States without a valid passport or other proof of U.S. Citizenship at a port of entry shall be treated as an ‘inadmissible alien’ under 8 U.S.C. 1182(a) and under a removal order from the Attorney General as prescribed at 8 U.S.C. 1231(a)(1)(A). (b)Further, such inadmissible aliens shall also be—
(1)assumed to fall under the communicable disease-carrying health-related status (8 U.S.C. 1182(1)(A)(i)); and (2)be subject to immediate detention and deportation (as though already ordered by the Attorney General at 8 U.S.C. 1231(a)(1)(A)) to their country of origin within 30 days of being detained by a United States law enforcement or Homeland Security officer.
(c)Further, such inadmissible aliens who are detained after January 1, 2021, shall not be required to appear before an immigration judge for adjudication pursuant to the procedures outlined in 8 U.S.C. 1229(a) and 8 U.S.C. 1229.  (d)Further, such removal proceedings under 1229(a) shall be used to adjudicate asylum and immigration claims filed before January 1, 2021.
(e)Further, such inadmissible aliens as described in this section shall, under no circumstances, be released from law enforcement custody while awaiting deportation. (f)Time LimitationThis section shall apply for 4 calendar years following the date of enactment of this Act..
7.ICE Detention of violent aliens
(a)Section 236(c) of the Immigration and Nationality Act (8 U.S.C. 1226(c)) is amended— (1)in paragraph (1)—
(A)in subparagraphs (A) and (B), by striking the comma at the end of each subparagraph and inserting a semicolon; (B)in subparagraph (C)—
(i)by striking sentence and inserting sentenced; and (ii)by striking , or and inserting a semicolon;
(C)in subparagraph (D), by striking the comma at the end and inserting ; or; and (D)by inserting after subparagraph (D) the following:

(E)
(i)
(I)was not inspected and admitted into the United States; (II)held a nonimmigrant visa (or other documentation authorizing admission into the United States as a nonimmigrant) that has been revoked under section 221(i); or
(III)is described in section 237(a)(1)(C)(i); and (ii)has been charged by a prosecuting authority in the United States with any crime that resulted in the death or serious bodily injury (as defined in section 1365(h)(3) of title 18, United States Code) of another person,; and
(2) by adding at the end the following:  (3)Notification requirementUpon encountering or gaining knowledge of an alien described in paragraph (1), the Assistant Secretary of Homeland Security for Immigration and Customs Enforcement shall make reasonable efforts—
(A)to obtain information from law enforcement agencies and from other available sources regarding the identity of any victims of the crimes for which such alien was charged or convicted; and (B)to provide the victim or, if the victim is deceased, a parent, guardian, spouse, or closest living relative of such victim, with information, on a timely and ongoing basis, including—
(i)the alien's full name, aliases, date of birth, and country of nationality; (ii)the alien's immigration status and criminal history;
(iii)the alien's custody status and any changes related to the alien's custody; and (iv)a description of any efforts by the United States Government to remove the alien from the United States..
(b)Savings provisionNothing in this Act, or the amendments made by this Act, may be construed to limit the rights of crime victims under any other provision of law, including section 3771 of title 18, United States Code. 8.No Federal funding for “Sanctuary Cities”Section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended by adding at the end the following:

(7)A State (or a political subdivision of a State) shall not be eligible to enter into a contractual arrangement under paragraph (1) if the State (or political subdivision)— (A)has in effect any law, policy, or procedure in contravention of subsection (a) or (b) of section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373); or
(B)prohibits State or local law enforcement officials from gathering information regarding the citizenship or immigration status, lawful or unlawful, of any individual.. (a)Limitation on DOJ Grant Programs (1)CopsIn the case of a State or unit of local government that received a grant award under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.), if, during a fiscal year, that State or local government is a State or local government described in subsection (c), the Attorney General shall withhold all of the amount that would otherwise be awarded to that State or unit of local government for the following fiscal year.
(2)Byrne-JAGIn the case of a State or unit of local government that received a grant award under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), if, during a fiscal year, that State or unit of local government is described in subsection (c), the Attorney General shall withhold all of the amount that would otherwise be awarded to that State or unit of local government for the following fiscal year. (3)States and local governments describedA State or unit of local government described in this subsection is any State or local government that—
(A)has in effect any law, policy, or procedure in contravention of subsection (a) or (b) of section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373); or (B)prohibits State or local law enforcement officials from gathering information regarding the citizenship or immigration status, lawful or unlawful, of any individual.
9.Empowering local law enforcement to ensure immigration security
(a)Federal affirmation of assistance in the immigration law enforcement by States and political subdivisions of StatesNotwithstanding any other provision of law and reaffirming the existing inherent authority of States, law enforcement personnel of a State, or of a political subdivision of a State, have the inherent authority of a sovereign entity to investigate, identify, apprehend, arrest, detain, or transfer to Federal custody aliens in the United States (including the transportation of such aliens across State lines to detention centers), for the purposes of assisting in the enforcement of the immigration laws of the United States in the course of carrying out routine duties. This State authority has never been displaced or preempted by Congress. (b)State authorization for assistance in the enforcement of immigration laws encouraged (1)In generalEffective on the enactment date of this Act, a State, or a political subdivision of a State, that has in effect a statute, policy, or practice that prohibits law enforcement officers of the State, or of a political subdivision of the State, from assisting or cooperating with Federal immigration law enforcement in the course of carrying out the officers’ routine law enforcement duties shall not receive any of the funds that would otherwise be allocated to the State under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)).
(2)ConstructionNothing in this section shall require law enforcement officials from States, or from political subdivisions of States, to report or arrest victims or witnesses of a criminal offense. (3)Reallocation of FundsAny funds that are not allocated to a State, or to a political subdivision of a State, due to the failure of the State, or of the political subdivision of the State, to comply with subsection (a) shall be reallocated to States, or to political subdivisions of States, that comply with such subsection.
(c)Listing of immigration violators in the national crime information center database
(1)Provision of Information to the NCICNot later than 180 days after the date of the enactment of this Act and periodically thereafter as updates may require, the Under Secretary for Border and Transportation Security of the Department of Homeland Security shall provide the National Crime Information Center of the Department of Justice with such information as the Under Secretary may possess regarding any aliens against whom a final order of removal has been issued, any aliens who have signed a voluntary departure agreement, any aliens who have overstayed their authorized period of stay, and any aliens whose visas have been revoked. The National Crime Information Center shall enter such information into the Immigration Violators File of the National Crime Information Center database, regardless of whether— (A)the alien concerned received notice of a final order of removal;
(B)the alien concerned has already been removed; or (C)sufficient identifying information is available with respect to the alien concerned.
(2)Inclusion of Information in the NCIC Database
(A)In generalSection 534(a) of title 28, United States Code, is amended— (i)in paragraph (3), by striking and at the end;
(ii)by redesignating paragraph (4) as paragraph (5); and (iii)by inserting after paragraph (3) the following new paragraph:

(4)acquire, collect, classify, and preserve records of violations by aliens of the immigration laws of the United States, regardless of whether any such alien has received notice of the violation or whether sufficient identifying information is available with respect to any such alien and even if any such alien has already been removed from the United States; and. (B)Effective DateThe Attorney General shall ensure that the amendment made by paragraph (1) is implemented by not later than 6 months after the date of the enactment of this Act.
(d)State and local law enforcement provision of information about apprehended aliens
(1)Provision of informationIn compliance with section 642(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) and section 434 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1644), each State, and each political subdivision of a State, shall provide the Secretary of Homeland Security in a timely manner with the information specified in subsection (b) with respect to each alien apprehended in the jurisdiction of the State, or in the political subdivision of the State, who is believed to be in violation of the immigration laws of the United States. (2)Information requiredThe information referred to in subsection (a) is as follows:
(A)The alien’s name. (B)The alien’s address or place of residence.
(C)A physical description of the alien. (D)The date, time, and location of the encounter with the alien and reason for stopping, detaining, apprehending, or arresting the alien.
(E)If applicable, the alien’s driver’s license number and the State of issuance of such license. (F)If applicable, the type of any other identification document issued to the alien, any designation number contained on the identification document, and the issuing entity for the identification document.
(G)If applicable, the license plate number, make, and model of any automobile registered to, or driven by, the alien. (H)A photo of the alien, if available or readily obtainable.
(I)The alien’s fingerprints, if available or readily obtainable. (3)Annual report on reportingThe Secretary shall maintain and annually submit to Congress a detailed report listing the States, or the political subdivisions of States, that have provided information under subsection (d)(1) in the preceding year.
(4)ReimbursementThe Secretary of Homeland Security shall reimburse States, and political subdivisions of a State, for all reasonable costs, as determined by the Secretary, incurred by the State, or the political subdivision of a State, as a result of providing information under subsection (d)(1). (5)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $200,000,000 to remain available until expended to carry out this section.
(6)ConstructionNothing in this section shall require law enforcement officials of a State, or of a political subdivision of a State, to provide the Secretary of Homeland Security with information related to a victim of a crime or witness to a criminal offense. (e)Financial assistance to State and local police agencies that assist in the enforcement of immigration laws (1)Grants for special equipment for housing and processing certain aliensFrom amounts made available to make grants under this section, the Secretary of Homeland Security shall make grants to States, and to political subdivisions of States, for procurement of equipment, technology, facilities, and other products that facilitate and are directly related to investigating, apprehending, arresting, detaining, or transporting aliens who have violated the immigration laws of the United States, including additional administrative costs incurred under this Act.
(2)EligibilityTo be eligible to receive a grant under this section, a State, or a political subdivision of a State, must have the authority to, and shall have a written policy and a practice to, assist in the enforcement of the immigration laws of the United States in the course of carrying out the routine law enforcement duties of such State or political subdivision of a State. Entities covered under this section may not have any policy or practice that prevents local law enforcement from inquiring about a suspect’s immigration status. (3)FundingThere are authorized to be appropriated to the Secretary for grants under this section $200,000,000 for fiscal year 2021 and each subsequent fiscal year.
(4)GAO auditNot later than three years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct an audit of funds distributed to States, and to political subdivisions of a State, under subsection (e)(1). (f)Federal custody of aliens unlawfully present in the United States apprehended by State or local law enforcement (1)State apprehension (A)In generalTitle II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended by inserting after section 240C the following:

240D.Custody of aliens unlawfully present in the United States
(a)Transfer of custody by State and local officialsIf a State, or a political subdivision of the State, exercising authority with respect to the apprehension or arrest of an alien who is unlawfully present in the United States submits to the Secretary of Homeland Security a request that the alien be taken into Federal custody, the Secretary— (1)not later than 48 hours after the conclusion of the State, or the political subdivision of a State, charging process or dismissal process, or if no State or political subdivision charging or dismissal process is required, not later than 48 hours after the alien is apprehended, shall take the alien into the custody of the Federal Government and incarcerate the alien; or
(2)shall request that the relevant State or local law enforcement agency temporarily incarcerate or transport the alien for transfer to Federal custody. (b)Policy on detention in State and local detention facilitiesIn carrying out section 241(g)(1), the Attorney General or the Secretary of Homeland Security shall ensure that an alien arrested under this Act shall be detained, pending the alien’s being taken for the examination under this section, in a State or local prison, jail, detention center, or other comparable facility. Notwithstanding any other provision of law or regulation, such facility is adequate for detention, if—
(1)such a facility is the most suitably located Federal, State, or local facility available for such purpose under the circumstances; (2)an appropriate arrangement for such use of the facility can be made; and
(3)such facility satisfies the standards for the housing, care, and security of persons held in custody of a United States marshal. (c)ReimbursementThe Secretary of Homeland Security shall reimburse States, and political subdivisions of a State, for all reasonable expenses, as determined by the Secretary, incurred by the State, or political subdivision, as a result of the incarceration and transportation of an alien who is unlawfully present in the United States as described in subparagraphs (A) and (B) of subsection (a)(1). Compensation provided for costs incurred under such subparagraphs shall be the average cost of incarceration of a prisoner in the relevant State, as determined by the chief executive officer of a State, or of a political subdivision of a State, plus the cost of transporting the alien from the point of apprehension to the place of detention, and to the custody transfer point if the place of detention and place of custody are different.
(d)Secure facilitiesThe Secretary of Homeland Security shall ensure that aliens incarcerated in Federal facilities pursuant to this Act are held in facilities that provide an appropriate level of security. (e)Transfer (1)In generalIn carrying out this section, the Secretary of Homeland Security shall establish a regular circuit and schedule for the prompt transfer of apprehended aliens from the custody of States, and political subdivisions of a State, to Federal custody.
(2)ContractsThe Secretary may enter into contracts, including appropriate private contracts, to implement this subsection. (f)DefinitionFor purposes of this section, the term alien who is unlawfully present in the United States means an alien who—
(1)entered the United States without inspection or at any time, manner or place other than that designated by the Secretary of Homeland Security; (2)was admitted as a nonimmigrant and who, at the time the alien was taken into custody by the State, or a political subdivision of the State, had failed to—
(A)maintain the nonimmigrant status in which the alien was admitted or to which it was changed under section 248; or (B)comply with the conditions of any such status;
(3)was admitted as an immigrant and has subsequently failed to comply with the requirements of that status; or (4)failed to depart the United States under a voluntary departure agreement or under a final order of removal..
(B)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 240C the following new item:  240D.Custody of aliens unlawfully present in the United States. (2)GAO AuditNot later than three years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct an audit of compensation to States, and to political subdivisions of a State, for the incarceration of aliens unlawfully present in the United States under section 240D(a) of the Immigration and Nationality Act (as added by subsection (a)(1)).
(g)Immunity
(1)Personal immunityNotwithstanding any other provision of law, a law enforcement officer of a State or local law enforcement agency who is acting within the scope of the officer’s official duties shall be immune, to the same extent as a Federal law enforcement officer, from personal liability arising out of the performance of any duty described in this Act. (2)Agency immunityNotwithstanding any other provision of law, a State or local law enforcement agency shall be immune from any claim for money damages based on Federal, State, or local civil rights law for an incident arising out of the enforcement of any immigration law, except to the extent a law enforcement officer of such agency committed a violation of Federal, State, or local criminal law in the course of enforcing such immigration law.
(h)Institutional removal program
(1)Continuation and expansion
(A)In generalThe Secretary of Homeland Security shall continue to operate and implement the program known as the Institutional Removal Program (IRP) which— (i)identifies removable criminal aliens in Federal and State correctional facilities;
(ii)ensures such aliens are not released into the community; and (iii)removes such aliens from the United States after the completion of their sentences.
(B)ExpansionThe Institutional Removal Program shall be extended to all States. Any State that receives Federal funds for the incarceration of criminal aliens shall— (i)cooperate with officials of the Institutional Removal Program;
(ii)expeditiously and systematically identify criminal aliens in its prison and jail populations; and (iii)promptly convey such information to officials of such Program as a condition of receiving such funds.
(2)Authorization for detention after completion of state or local prison sentenceLaw enforcement officers of a State, or of a political subdivision of a State, are authorized to— (A)hold a criminal alien for a period of up to 14 days after the alien has completed the alien’s State prison sentence in order to effectuate the transfer of the alien to Federal custody when the alien is removable or not lawfully present in the United States; or
(B)issue a detainer that would allow aliens who have served a State prison sentence to be detained by the State prison until personnel from United States Immigration and Customs Enforcement can take the alien into custody. 10.Build the wall (a)Establishment of fundAt the end of subchapter III of chapter 33 of title 31, United States Code, insert the following:

3344.Secure the Southern Border Fund
(a)In generalNot later than 30 days after the date of enactment of this section, the Secretary of the Treasury shall establish an account in the Treasury of the United States, to be known as the Secure the Southern Border Fund, into which funds shall be deposited in accordance with subsections (c) and (d) below. (b)AppropriationFunds deposited in the Secure the Southern Border Fund shall be available until expended. Such funds are authorized to be appropriated, and are appropriated, to the Secretary of Homeland Security only—
(1)to plan, design, construct, or maintain a barrier along the international border between the United States and Mexico; and (2)to purchase and maintain necessary vehicles and equipment for U.S. Border Patrol agents.
(c)LimitationNot more than 5 percent of the funds deposited in the Secure the Southern Border Fund may be used for the purpose described in subsection (b)(2). (d)Initial authorization of appropriationThere is authorized to be appropriated $22,000,000,000 to the Secure the Southern Border Fund, to remain available until expended..
(b)Construction of border wall
(1)Improvement of barriers at borderSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended— (A)by amending subsection (a) to read as follows:

(a)In generalNot later than December 31, 2021, the Secretary of Homeland Security shall take such actions as may be necessary (including the removal of obstacles to detection of illegal entrants) to design, test, construct, and install physical barriers, roads, and technology along the international land border between the United States and Mexico to prevent illegal crossings in all areas.; (B)in subsection (b)—
(i)in paragraph (1)— (I)in the paragraph heading, by striking Additional fencing and inserting Fencing;
(II)by striking subparagraph (A) and inserting the following:  (A)Physical barriersIn carrying out subsection (a), the Secretary of Homeland Security shall construct physical barriers, including secondary barriers in locations where there is already a fence, along the international land border between the United States and Mexico that will prevent illegal entry and will assist in gaining operational control of the border (as defined in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367)).;
(III)by striking subparagraph (B) and redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively; (IV)in subparagraph (B), as so redesignated—
(aa)by striking clause (i) and inserting the following:  (i)In generalIn carrying out this section, the Secretary of Homeland Security shall, before constructing physical barriers in a specific area or region, consult with the Secretary of the Interior, the Secretary of Agriculture, appropriate Federal, State, local, and tribal governments, and appropriate private property owners in the United States to minimize the impact on the environment, culture, commerce, and quality of life for the communities and residents located near the sites at which such physical barriers are to be constructed. Nothing in this paragraph should be construed to limit the Secretary of Homeland Security’s authority to move forward with construction after consultation.;
(bb)by redesignating clause (ii) as clause (iii); and (cc)by inserting after clause (i), as amended, the following new clause:

(ii)NotificationNot later than 60 days after the consultation required under clause (i), the Secretary of Homeland Security shall notify the Committees on the Judiciary of the House of Representatives and of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate of the type of physical barriers, tactical infrastructure, or technology the Secretary has determined is most practical and effective to achieve situational awareness and operational control in a specific area or region and the other alternatives the Secretary considered before making such a determination.; and (V)by striking subparagraph (C), as so redesignated, and inserting the following:

(C)Limitation on requirementsNotwithstanding subparagraph (A), nothing in this paragraph shall require the Secretary of Homeland Security to install fencing, physical barriers, or roads, in a particular location along the international border between the United States and Mexico, if the Secretary determines that there is a pre-existing geographical barrier or pre-constructed, impenetrable wall. The Secretary must notify the House and Senate Committees on the Judiciary, the House Committee on Homeland Security, and the Senate Committee on Homeland Security and Governmental Affairs of any decision not to install fencing in accordance with this provision within 30 days of a determination being made.; (C)in paragraph (2)—
(i)by striking Attorney General and inserting Secretary of Homeland Security; and (ii)by striking fences and inserting physical barriers and roads;
(D)in paragraph (3)— (i)by striking Attorney General and inserting Secretary of Homeland Security; and
(ii)by striking additional fencing and inserting physical barriers and roads; and (E)in subsection (c), by amending paragraph (1) to read as follows:

(1)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security shall have the authority to waive all legal requirements the Secretary, in the Secretary’s sole discretion, determines necessary to ensure the expeditious design, testing, construction, installation, deployment, operation, and maintenance of physical barriers, roads, and technology under this section. Any such decision by the Secretary shall be effective upon publication in the Federal Register.. (c)Achieving operational control on the borderSubsection (a) of section 2 the Secure Fence Act of 2006 (8 U.S.C. 1701 note) is amended, in the matter preceding paragraph (1), by striking 18 months after the date of the enactment of this Act and inserting December 31, 2021.
(d)In generalThe Southern border barrier (wall) shall be referred to as the President Donald J. Trump Wall. 11.Re-asserting zero-tolerance immigration policy (a)In generalNotwithstanding any executive action to the contrary, the following executive declarations and orders shall be the policy of the United States and have the force of law upon the enactment date of this Act:
(1)Executive Order 13767. (2)Executive Order 13768.
(3)Executive Order 13780. (4)Executive Order 13788.
(5)Executive Order 13802. (6)Presidential Memorandum, Issued April 6, 2018, ending Catch-and-Release.
(7)Department of Justice Zero-Tolerance Policy, Adopted April 6, 2018. (8)Department of Homeland Security Migrant Protection Protocols, Issued January 24, 2019.
(9)Proclamation 9844, February 15, 2019. (10)Executive Order 13888.
(11)Orders from the Centers for Disease Control, issued October 10, 2020. 12.Repeal of certain Executive orders signed after January 19, 2021 (a)In generalNotwithstanding any executive action to the contrary, the following executive declarations, proclamations, and orders are hereby null and void:
(1)Proclamation 10141. (2)Proclamation 10142.
(3)Executive Order 13993. (4)Memorandum from Acting Secretary of the Department of Homeland Security, issued January 20, 2021.
(5)Memorandum on Deferred Action for Childhood Arrivals (DACA) issued January 20, 2021. (6)Executive Order 14010.
(7)Executive Order 14011. (8)Executive Order 14012.
(9)Executive Order on Promoting Access to Voting, issued March 7, 2021. 13.Rescinding Deferred Action for Childhood Arrivals (DACA) and Deferred Action for Parental Accountability (DAPA) (a)In generalThe following executive memoranda are hereby rescinded:
(1)Memorandum from the Department of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children, issued June 15, 2012. (2)Memorandum from the Department of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents, issued November 20, 2014.
14.Prohibition of financial aid to Mexico, Central American, and South American countries
(a)In generalProhibition of Federal Disbursement of Funds to Certain Countries Whose Citizens Are Detained and Deported as Inadmissible Aliens under this Act: (1)None of the funds authorized to be appropriated in fiscal year 2021 or any fiscal year thereafter shall be disbursed to Mexico, or any Central American or South American country, or political subdivision thereof, or any public or private organization, or person therein residing, or business therein incorporated, whose citizens—either naturalized or conferred—are detained and removed as inadmissible aliens under Sections 5, 6, or 7 of this Act following the enactment of this Act.

